Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 23 May 2022 has been entered.  Claims 1, 7, 9 and 15 have been amended.  Claim 21 has been added.  Claims 1-12 and 14-21 are pending in this Office Action.  Claim 1, claim 9 and claim 15 are independent claim.

Response to Argument
3.	a.	Claim 7 has been amended to overcome 112(b) rejection.  Therefore, 112(b) rejection for claim 7 has been withdrawn.	
b.	Applicant's arguments with respect to claims 1-6, 8-12 and 15-19 and 21 have been considered but are moot in view of the new ground(s) of rejection.  
c.	Claims 7, 14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Status of Claims
4.	Claims 1-12 and 14-21 are pending, of which claims, of which claim 1, 9 and 15 are in independent form.
The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 9, line 15-16, recites the limitation “the firs vehicle”.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
7.	Claims 7, 14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6, 8-12 and 15-19 and 21 are rejected under 35 U.S.C. 103 as being obvious over Moeller US 20160371076 (hereinafter Moeller), n view Rork US 20150193220 (hereinafter Rork) and further in view Pavlyushchik US 7665081 (hereinafter Pavlyushchik).
Claim 1 is rejected, Moeller teaches a server, comprising: 
an interface configured to receive a new software content(Moeller, US 20160371076, para [141-146], Clicking on create tab 919 on screen 900 results in screen 1000 being displayed. Screen 1000 is utilized to create an update package. Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package.); 
a processor, configured to responsive to receiving the new software content, create a new rollout associated with the new software content, and identify a plurality of vehicles eligible to receive the new software content (Moeller, paragraph [141], Clicking on create tab 919 on screen 900 results in screen 1000 being displayed. Screen 1000 is utilized to create an update package. Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package.  Para [142-146], Window 1031 comprises fields to name the update package (Name), to assign a recall number to the update package (Recall Number), to assign a technical bulletin number or numbers to the update package (Technical Bulletin), select a Vehicle Group, select a Download Schedule for downloading the update package, select an Install Schedule for installing the update package.  Fig. 10C and para [147], The ECU update image to be included in the update package is entered in window 1041.), 
Moeller does not explicitly teach
responsive to detecting a first vehicle of the plurality of vehicles being yet to receive an existing software content associated with an existing rollout, generate a combined software separated from the existing and new software content by combining the new software content with the existing software content, and
associate the first vehicle with the combined software content.
However, Rork teaches
responsive to detecting a first vehicle of the plurality of vehicles being yet to receive an existing software content associated with an existing rollout, generate a combined software separated from the existing and new software content by combining the new software content with the existing software content (Rork, US 20150193220, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3.), and 
associate the first vehicle with the combined software content(Rork,  paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051-0053], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Rork into Moeller's to subscribe a first subject tree theme, which is associated with an installed vehicle-software component version and identify a desired software component version based on a published notice that is accessed from the first theme. A software component is updated using a software update that is retrieved from a second subject tree theme that is associated with software updates for the installed version, if the version and the installed version differ as suggested by Rork (See abstract and summary).
Moeller and Rork do not explicitly teach
 to allow the first vehicle to update to a new status corresponding to the new software content without going through a prior status corresponding to the existing software content.
However, Pavlyushchik teaches
 to allow the first vehicle to update to a new status corresponding to the new software content without going through a prior status corresponding to the existing software content(Pavlyushchik, US 7665081,  column 2, line 48 to 59, In one aspect of the invention, there is provided a system, method and computer program product that includes (a) generating a set of differences between a latest version of a file and a plurality of prior versions of the file, where the differences convert any of the plurality of prior versions into the latest version, but not to any other version; (b) publishing the set of differences; and (c) in response to a client requesting an update to a client's version of the file and the client providing an identifier corresponding to the client's version of the file, providing, to the client, a difference between the client's version of the file and one of (i) the latest version of the file, and (ii) a version of the file prior to the latest version.  Column 2, line 60 to column 3, line 3, The differences can be published on, e.g., an FTP server, a DFTP server and an HTTP server. When the difference between the client's version of the file and the latest version of the file is greater than some percentage, the latest version of the file can be provided to the client for download, instead of the difference. The file can include, e.g., virus signatures, spam signatures, spam handling rules, firewall rules, virus names, virus handling rules, antivirus executable code patches, anti-spam executable code diffs (patches), firewall executable code diffs (patches), price information, and manufacturing parts lists.  Column 7, line 9 to 62, FIGS. 3A-3K illustrates the process of updating the differences when a new update has been added. In this case, the current state of the differences is labeled state n, and the next state, in other words, the state that will be the current state once the diffs are generated, is labeled (n+1). As shown in FIG. 3A, for state n, the diff .DELTA.(n)(n) is the null diff. Other diffs, .DELTA.(k)(n), . . . .DELTA.(3)(n), .DELTA.(2)(n), .DELTA.(1)(n) point from the prior state ( . . . k . . . 3, 2, 1) to the current state n, at time t1.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Pavlyushchik into Moeller and Rork's to  publish set of differences for downloads by clients with respect to size overhead associated with downloading entire file. An identifier defining the client's version of file and the difference between the client's version of the file and latest version of the file are provided to client in response to client requesting an update to client's version of file. The state description file is downloaded to client for requesting update of files and some earlier-generated differences are removed.as suggested by Pavlyushchik (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Moeller, Rork and Pavlyushchik teach the server of claim 1, wherein the processor is further configured to: 
create a new rollout list in which each of the vehicles eligible to receive the new software content is associated with the new software content(Moeller, paragraph 0132], Search results screen display 400 provides search results 411 as shown in FIG. 4. The search results 411 shown are a listing of vehicles that meet the search criteria. By clicking on buttons 413, the user may bring up additional results in the search. The user may select any of the search results for inclusion into a group by clicking on boxes 415.  Para[151].  Para [152-155], Clicking on the package listed on screen 1200 results in details of that package being displayed in screen 1300 shown in FIG. 13. Clicking on Test Install button 1361 will open up a window to install the update package on a test vehicle. That window will permit identification of the test vehicle by VIN, and will set out the vehicle rules and install schedule. The window will also permit overriding any default scheduling of the install package and overriding any customer notifications.).
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Moeller, Rork and Pavlyushchik teach the server of claim 2, wherein the processor is further configured to: responsive to detecting the first vehicle being yet to receive the existing software content, update the new rollout list such that the first vehicle is associated with the combined software content in the new rollout list(Rork, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3.  Paragraph [0054-0059].  Fig. 5, paragraph [0060-0067], updating a software version of a component of the vehicle-based computing system.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Moeller, Rork and Pavlyushchik teach the server of claim 3, wherein the processor is further configured to: responsive to detecting the first vehicle being yet to receive the existing software content, update an existing rollout list such that the first vehicle is associated with the combined software content in the existing rollout list(Rork, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3.  Paragraph [0054-0059].  Fig. 5, paragraph [0060-0067], updating a software version of a component of the vehicle-based computing system.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 4, Moeller, Rork and Pavlyushchik teach the server of claim 4, wherein the processor is further configured to: responsive to verifying the first vehicle has received the combined software content, remove the first vehicle from both the existing rollout list and the new rollout list (Rork, US 20150193220, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3.  Paragraph [0054-0059].  Fig. 5, paragraph [0060-0067], updating a software version of a component of the vehicle-based computing system.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 4, Moeller, Rork and Pavlyushchik teach the server of claim 4, wherein the processor is further configured to: responsive to verifying the first vehicle has received the existing software content and failed to receive the new software content, remove the first vehicle from the existing rollout list and update the new rollout list such that the first vehicle is no longer associated with the existing software content(Rork, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3. Paragraph [0054-0059].  Fig. 5, paragraph [0060-0067], updating a software version of a component of the vehicle-based computing system.)
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Moeller, Rork and Pavlyushchik teach the server of claim 1, wherein the new software content includes a software identifier, the processor is further configured to(Moeller, fig. 9, Name, Map Updates, Java Update and fig. 10A and paragraph [0142], Window 1031 comprises fields to name the update package (Name).  Moeller, paragraph [0140].): 
generate a search instruction to identify the vehicles eligible to receive the new software content using the identifier via a vehicle database located remotely from the server(Moeller, para [140], By clicking on Packages button 201c in tool bar 201, Package Manger 109 is activated bringing up screen 900 as shown in FIG. 9. The initial screen displays only the Name field in fields 909. Addition filter fields may be displayed by clicking on the +button 905. After entering information desired in fields 909, Filter button 907 is clicked and search results are displayed in window 911. The search results windows may be scrolled through by clicking on buttons 913. Each search result displayed includes the name assigned to the update, the vehicle group, the updated date and time for the most recent action on the update, and the status of the update. The status indicated may include that the update is being built (Build), the built update is under approval review (Review), the built update has been approved (Approved), or the approve update is in the process of being installed (Running).  Paragraph [0054-0059].  Fig. 5, paragraph [0060-0067], updating a software version of a component of the vehicle-based computing system.).
Claim 9 is rejected, Moeller teaches a method for a server, comprising: 
responsive to receiving the new software content via an interface, creating a new rollout associated with the new software content, and identifying a plurality of vehicles eligible to receive the new software content(Moeller, US 20160371076, para [141-146], Clicking on create tab 919 on screen 900 results in screen 1000 being displayed. Screen 1000 is utilized to create an update package. Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package.), wherein the new software content includes a software identifier (Moeller, fig. 9, Name, Map Updates, Java Update and fig. 10A and paragraph [0142], Window 1031 comprises fields to name the update package (Name).  Moeller, paragraph [0140].); 
 generating a search instruction to search for the vehicles eligible to receive the new software content using the identifier via a vehicle database located remotely from the server(Moeller, fig. 9 and paragraph [0140], By clicking on Packages button 201c in tool bar 201, Package Manger 109 is activated bringing up screen 900 as shown in FIG. 9. The initial screen displays only the Name field in fields 909. Addition filter fields may be displayed by clicking on the +button 905. After entering information desired in fields 909, Filter button 907 is clicked and search results are displayed in window 911. The search results windows may be scrolled through by clicking on buttons 913. Each search result displayed includes the name assigned to the update, the vehicle group, the updated date and time for the most recent action on the update, and the status of the update. The status indicated may include that the update is being built (Build), the built update is under approval review (Review), the built update has been approved (Approved), or the approve update is in the process of being installed (Running).); 
 associates a plurality of vehicles eligible to receive the new software content(Moeller, fig. 10A and paragraph [0142], Window 1031 comprises fields to name the update package (Name), to assign a recall number to the update package (Recall Number), to assign a technical bulletin number or numbers to the update package (Technical Bulletin), select a Vehicle Group, select a Download Schedule for downloading the update package, select an Install Schedule for installing the update package, determining whether the update release should be deployed in smaller sections and selecting the number of smaller sections (Stagger Release), selecting the percentage of completion that each stage must reach before the next stage begins (Completion Threshold), and set the maximum amount of time each stage should require to reach its threshold.  Paragraph [0143-0147], The ECU update image to be included in the update package is entered in window 1041.);
 creating a new rollout list in which each of the vehicles eligible to receive the new software content is associated with the new software content(Moeller, fig. 10A and paragraph [0142], Window 1031 comprises fields to name the update package (Name), to assign a recall number to the update package (Recall Number), to assign a technical bulletin number or numbers to the update package (Technical Bulletin), select a Vehicle Group, select a Download Schedule for downloading the update package, select an Install Schedule for installing the update package, determining whether the update release should be deployed in smaller sections and selecting the number of smaller sections (Stagger Release), selecting the percentage of completion that each stage must reach before the next stage begins (Completion Threshold), and set the maximum amount of time each stage should require to reach its threshold.  Paragraph [0143-0147], The ECU update image to be included in the update package is entered in window 1041.); and 
Moeller does not explicitly teach
responsive to detecting a first vehicle of the plurality of vehicles having an outstanding existing software content associated with an existing rollout, combining the new and existing software content to generate a combined software content, and updating the new rollout list such that the first vehicle is associated with the combined software content.
However, Rork teaches
responsive to detecting a first vehicle of the plurality of vehicles having an outstanding existing software content associated with an existing rollout, combining the new and existing software content to generate a combined software content, and updating the new rollout list such that the first vehicle is associated with the combined software content (Rork, US 20150193220, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting flling date of the claimed invention would have been motivated to incorporate Rork into Moeller's to subscribe a first subject tree theme, which is associated with an installed vehicle-software component version and identify a desired software component version based on a published notice that is accessed from the first theme. A software component is updated using a software update that is retrieved from a second subject tree theme that is associated with software updates for the installed version, if the version and the installed version differ as suggested by Rork (See abstract and summary).
Moeller and Rork do not explicitly teach
send the combined software content to the first vehicle such that first vehicle directly updates to a new version corresponding to the new software content without requiring the firs vehicle to update to an existing version corresponding to the existing software content.
However, Pavlyushchik teaches
send the combined software content to the first vehicle such that first vehicle directly updates to a new version corresponding to the new software content without requiring the firs vehicle to update to an existing version corresponding to the existing software content(Pavlyushchik, US 7665081,  column 2, line 48 to 59, In one aspect of the invention, there is provided a system, method and computer program product that includes (a) generating a set of differences between a latest version of a file and a plurality of prior versions of the file, where the differences convert any of the plurality of prior versions into the latest version, but not to any other version; (b) publishing the set of differences; and (c) in response to a client requesting an update to a client's version of the file and the client providing an identifier corresponding to the client's version of the file, providing, to the client, a difference between the client's version of the file and one of (i) the latest version of the file, and (ii) a version of the file prior to the latest version.  Column 2, line 60 to column 3, line 3, The differences can be published on, e.g., an FTP server, a DFTP server and an HTTP server. When the difference between the client's version of the file and the latest version of the file is greater than some percentage, the latest version of the file can be provided to the client for download, instead of the difference. The file can include, e.g., virus signatures, spam signatures, spam handling rules, firewall rules, virus names, virus handling rules, antivirus executable code patches, anti-spam executable code diffs (patches), firewall executable code diffs (patches), price information, and manufacturing parts lists.  Column 7, line 9 to 62, FIGS. 3A-3K illustrates the process of updating the differences when a new update has been added. In this case, the current state of the differences is labeled state n, and the next state, in other words, the state that will be the current state once the diffs are generated, is labeled (n+1). As shown in FIG. 3A, for state n, the diff .DELTA.(n)(n) is the null diff. Other diffs, .DELTA.(k)(n), . . . .DELTA.(3)(n), .DELTA.(2)(n), .DELTA.(1)(n) point from the prior state ( . . . k . . . 3, 2, 1) to the current state n, at time t1.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Pavlyushchik into Moeller and Rork's to  publish set of differences for downloads by clients with respect to size overhead associated with downloading entire file. An identifier defining the client's version of file and the difference between the client's version of the file and latest version of the file are provided to client in response to client requesting an update to client's version of file. The state description file is downloaded to client for requesting update of files and some earlier-generated differences are removed.as suggested by Pavlyushchik (See abstract and summary).
Claim 10 is rejected for the reasons set forth hereinabove for claim 9, Moeller, Rork and Pavlyushchik teach the method of claim 9, further comprising: updating an existing rollout list such that the first vehicle is associated with the combined software content in the existing rollout list (Rork, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3. Paragraph [0054-0059].  Fig. 5, paragraph [0060-0067], updating a software version of a component of the vehicle-based computing system. ).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 10, Moeller, Rork and Pavlyushchik teach the method of claim 10, further comprising: responsive to verifying the first vehicle has received the combined software content, disassociating the first vehicle from both the existing rollout list and the new rollout list(Rork, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3.  Paragraph [0054-0059].  Fig. 5, paragraph [0060-0067], updating a software version of a component of the vehicle-based computing system.).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 10, Moeller, Rork and Pavlyushchik teach the method of claim 10, further comprising: responsive to verifying the first vehicle has received the new software content and failed to receive the existing software content, disassociating the first vehicle from the new rollout list and updating the existing rollout list such that the first vehicle is no longer associated with the new software content(Rork, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3.  Paragraph [0054-0059].  Fig. 5, paragraph [0060-0067], updating a software version of a component of the vehicle-based computing system.).  
Claim 15 is rejected, Moeller teaches a computer device, comprising: 
an interface configured to receive a first software content ( Moeller, US 20160371076, para [141-146], Clicking on create tab 919 on screen 900 results in screen 1000 being displayed. Screen 1000 is utilized to create an update package. Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package.);
a processor, configured to responsive to receiving the first software content via the interface, create a first rollout associated with the first software content, and identify a plurality of vehicles eligible to receive the first software content (Moeller, , para [141-0146], Clicking on create tab 919 on screen 900 results in screen 1000 being displayed. Screen 1000 is utilized to create an update package. Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package.  Para [142-146], Window 1031 comprises fields to name the update package (Name), to assign a recall number to the update package (Recall Number), to assign a technical bulletin number or numbers to the update package (Technical Bulletin), select a Vehicle Group, select a Download Schedule for downloading the update package, select an Install Schedule for installing the update package.  Fig. 10C and para [147], The ECU update image to be included in the update package is entered in window 1041.), 
create a first rollout list in which each of the vehicles eligible to receive the first software content is associated with the first software content(Moeller, paragraph [0132], Search results screen display 400 provides search results 411 as shown in FIG. 4. The search results 411 shown are a listing of vehicles that meet the search criteria. By clicking on buttons 413, the user may bring up additional results in the search. The user may select any of the search results for inclusion into a group by clicking on boxes 415.Paragraph [0151]. Paragraph [0152-0155], Clicking on the package listed on screen 1200 results in details of that package being displayed in screen 1300 shown in FIG. 13. Clicking on Test Install button 1361 will open up a window to install the update package on a test vehicle.  That window will permit identification of the test vehicle by VIN, and will set out the vehicle rules and install schedule. The window will also permit overriding any default scheduling of the install package and overriding any customer notifications.), 
Moeller does not explicitly teach
responsive to detecting a first vehicle of the plurality of vehicles being eligible but yet to receive a second software content associated with an second rollout, generate a combined software content including both the first and second software content, and update 13FMC 9749 PUS 84294473 the first rollout list such that the first vehicle is associated with the combined software content in the first rollout list; and 
disassociated with the first software content and the second software content individually.
However, Rork teaches
responsive to detecting a first vehicle of the plurality of vehicles being eligible but yet to receive a second software content associated with an second rollout, generate a combined software content including both the first and second software content, and update 13FMC 9749 PUS 84294473 the first rollout list such that the first vehicle is associated with the combined software content in the first rollout list (Rork, US 20150193220, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Rork into Moeller's to subscribe a first subject tree theme, which is associated with an installed vehicle-software component version and identify a desired software component version based on a published notice that is accessed from the first theme. A software component is updated using a software update that is retrieved from a second subject tree theme that is associated with software updates for the installed version, if the version and the installed version differ as suggested by Rork (See abstract and summary).
Moeller and Rork do not explicitly teach
disassociated with the first software content and the second software content individually.
However, Pavlyushchik teaches
 disassociated with the first software content and the second software content individually (Pavlyushchik, US 7665081,  column 2, line 48 to 59, In one aspect of the invention, there is provided a system, method and computer program product that includes (a) generating a set of differences between a latest version of a file and a plurality of prior versions of the file, where the differences convert any of the plurality of prior versions into the latest version, but not to any other version; (b) publishing the set of differences; and (c) in response to a client requesting an update to a client's version of the file and the client providing an identifier corresponding to the client's version of the file, providing, to the client, a difference between the client's version of the file and one of (i) the latest version of the file, and (ii) a version of the file prior to the latest version.  Column 2, line 60 to column 3, line 3, The differences can be published on, e.g., an FTP server, a DFTP server and an HTTP server. When the difference between the client's version of the file and the latest version of the file is greater than some percentage, the latest version of the file can be provided to the client for download, instead of the difference. The file can include, e.g., virus signatures, spam signatures, spam handling rules, firewall rules, virus names, virus handling rules, antivirus executable code patches, anti-spam executable code diffs (patches), firewall executable code diffs (patches), price information, and manufacturing parts lists.  Column 7, line 9 to 62, FIGS. 3A-3K illustrates the process of updating the differences when a new update has been added. In this case, the current state of the differences is labeled state n, and the next state, in other words, the state that will be the current state once the diffs are generated, is labeled (n+1). As shown in FIG. 3A, for state n, the diff .DELTA.(n)(n) is the null diff. Other diffs, .DELTA.(k)(n), . . . .DELTA.(3)(n), .DELTA.(2)(n), .DELTA.(1)(n) point from the prior state ( . . . k . . . 3, 2, 1) to the current state n, at time t1.).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Pavlyushchik into Moeller and Rork's to  publish set of differences for downloads by clients with respect to size overhead associated with downloading entire file. An identifier defining the client's version of file and the difference between the client's version of the file and latest version of the file are provided to client in response to client requesting an update to client's version of file. The state description file is downloaded to client for requesting update of files and some earlier-generated differences are removed.as suggested by Pavlyushchik (See abstract and summary).
Claim 16 is rejected for the reasons set forth hereinabove for claim 15, Moeller, Rork and Pavlyushchik teach the computer device of claim 15, wherein the processor is further configured to: update a second rollout list such that the first vehicle is associated with the combined software content in the second rollout list(Rork, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3.  Paragraph [0054-0059].  Fig. 5, paragraph [0060-0067], updating a software version of a component of the vehicle-based computing system.).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 16, Moeller, Rork and Pavlyushchik teach the computer device of claim 16, wherein the processor is further configured to: responsive to verifying the first vehicle has received the combined software content, remove the first vehicle from both the first and second rollout lists((Rork, US 20150193220, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3.  Paragraph [0054-0059].  Fig. 5, paragraph [0060-0067], updating a software version of a component of the vehicle-based computing system.).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 16, Moeller, Rork and Pavlyushchik teach the computer device of claim 16, wherein the processor is further configured to: responsive to verifying the first vehicle has received the first software content and failed to receive the second software content, remove the first vehicle from the first rollout list and update the second rollout list such that the first vehicle is no longer associated with the first software content((Rork, paragraph [0050], A software application may be updated from an older version to a newer version by updating those parts that have changed from the previous version, rather than by uninstalling the old version and installing the new version. These incremental updates may be referred to as deltas or differentials. An incremental update may be applied to update a software module or application from one version to a next version. In some cases, software may be multiple versions behind, and may require iterative updating from the old installed version to the current version through the ordered application of multiple incremental updates. The incremental approach may have certain advantages over full updates, such as reduced network traffic for downloaded version updates, as well as ease of testing of version upgrades from the previous version as compared to testing from all earlier versions of the software. Either approach may be used as is appropriate for a given situation.  Paragraph [0051], FIG. 4A illustrates an exemplary topic tree 206 for a software component of a vehicle 31 in which multiple versions are installed in the field. For instance, a software module may have some vehicles 31 in the field at version 1, others at version 2, and still others at version 3. A bug or other issue may be identified that affects software versions 1 and 2, but not version 3. A new version of the software, version 4, may be created to correct the issue in versions 1 and 2 (and potentially correct any issues that may have been causes by the issue). As vehicles 31 having software at version 3 are unaffected, it may be undesirable for those vehicles 31 to download and update to version 4. However, using an incremental update approach, vehicles 31 at versions 1 and 2 may be required to be updated through version 3 in order to reach version 4.  Fig. 4B and paragraph [0052-0053], For example, the service delivery network 200 may publish update notifications to the configuration version node 314 topics 202 for vehicles 31 having versions 1 and 2 installed, but not to the configuration version node 314 topics for 202 vehicles 31 having version 3 installed. The update notifications may include configuration files 208 associated with version 4 of the software, such that the vehicles 31 at versions 1 and 2 receiving the notifications may set a desired software or firmware version for the vehicle 31 to be version 4. The service delivery network 200 may further publish incremental software updates 400 to the firmware version nodes 310. For example, the service delivery network 200 may publish an incremental software update 400-A from version 1 to version 2 in the firmware version node 310 for version 1, an incremental software update 400-B from version 2 to version 3 in the firmware version node 310 for version 2, and an incremental software update 400-C from version 3 to version 4 in the firmware version node 310 for version 3. Paragraph [0054-0059].  Fig. 5, paragraph [0060-0067], updating a software version of a component of the vehicle-based computing system.).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 16, Moeller, Rork and Pavlyushchik teach the computer device of claim 16, wherein the processor is further configured to: generate a search instruction to search for the vehicles eligible to receive the first software content via a vehicle database located remotely from the computer device (Moeller, para [140], By clicking on Packages button 201c in tool bar 201, Package Manger 109 is activated bringing up screen 900 as shown in FIG. 9. The initial screen displays only the Name field in fields 909. Addition filter fields may be displayed by clicking on the +button 905. After entering information desired in fields 909, Filter button 907 is clicked and search results are displayed in window 911. The search results windows may be scrolled through by clicking on buttons 913. Each search result displayed includes the name).  
Claim 21 is rejected for the reasons set forth hereinabove for claim 1, Moeller, Rork and Pavlyushchik teach the server of claim 1, wherein the processor is further configured to: 
disassociate the first vehicle from the existing software content and new software content individually(Pavlyushchik, US 7665081,  column 2, line 48 to 59, In one aspect of the invention, there is provided a system, method and computer program product that includes (a) generating a set of differences between a latest version of a file and a plurality of prior versions of the file, where the differences convert any of the plurality of prior versions into the latest version, but not to any other version; (b) publishing the set of differences; and (c) in response to a client requesting an update to a client's version of the file and the client providing an identifier corresponding to the client's version of the file, providing, to the client, a difference between the client's version of the file and one of (i) the latest version of the file, and (ii) a version of the file prior to the latest version.  Column 2, line 60 to column 3, line 3, The differences can be published on, e.g., an FTP server, a DFTP server and an HTTP server. When the difference between the client's version of the file and the latest version of the file is greater than some percentage, the latest version of the file can be provided to the client for download, instead of the difference. The file can include, e.g., virus signatures, spam signatures, spam handling rules, firewall rules, virus names, virus handling rules, antivirus executable code patches, anti-spam executable code diffs (patches), firewall executable code diffs (patches), price information, and manufacturing parts lists.  Column 7, line 9 to 62, FIGS. 3A-3K illustrates the process of updating the differences when a new update has been added. In this case, the current state of the differences is labeled state n, and the next state, in other words, the state that will be the current state once the diffs are generated, is labeled (n+1). As shown in FIG. 3A, for state n, the diff .DELTA.(n)(n) is the null diff. Other diffs, .DELTA.(k)(n), . . . .DELTA.(3)(n), .DELTA.(2)(n), .DELTA.(1)(n) point from the prior state ( . . . k . . . 3, 2, 1) to the current state n, at time t1.).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199